DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of an electronic gaming device comprising:	a plurality of display areas;
	one or more paylines formed on at least a portion of the plurality of display areas;
	a memory, the memory including one or more mission game play structures and player profiles, where the player profiles include a first player profile, a second player profile, and an Nth player profile;	a processor configured to determine a player's level based on data from at least one of the first player profile, the second player profile, and the Nth player profile, where the player's level is determined by a gaming entity, the processor configured to determine a pool of missions available based on the determined player's level, the processor configured to automatically select and initiate at least one of: a) a first set of mission game play structures from the determined pool of missions available based on the determined first player level which is based on the first player profile; b) a second set of mission game play structures from the determined pool of missions available based on the determined second player level which is based on the second player profile; and c) a Nth set of mission game play structures from the determined pool of missions available based on the determined Nth player level which is based on the Nth player profile where the first set of mission game play structures is different than the second set of mission game play structures and the Nth set of mission game play structures based on the determined player's level being utilized for the first set of mission game play structure;
	wherein the processor is configured to determine a mission outcome for a mission game play and display a mission status on a mission meter.	While the prior art discloses various ways of adjusting games for a player based on the player’s level, whether their level is a skill level, progression, or otherwise, the prior art does not disclose the mission structure format along with the player’s level being determined by a gaming entity as required by the claim. Separately, there may be art which determines a player level by a gaming entity, but without impermissible hindsight, it would not be feasible to one of ordinary skill to arrive at the claimed invention combining said player level determined by a gaming entity with the mission game play structure format of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715